PER CURIAM.
There is ample, although disputed, evidence which supports the trial judge’s action in upholding the validity of the parties’ antenuptial agreement, see Casto v. Casto, 508 So.2d 330 (Fla.1987); Del Vecchio v. Del Vecchio, 143 So.2d 17 (Fla.1962); Bubenik v. Bubenik, 392 So.2d 943 (Fla. 3d DCA 1980), as well as the other determinations challenged on this appeal. We are therefore bound to uphold the final judgment entered below in all respects. Marsh v. Marsh, 419 So.2d 629, 630 (Fla.1982); Strawgate v. Turner, 339 So.2d 1112, 1113 (Fla.1976); Chakford v. Strum, 87 So.2d 419, 420 (Fla.1956).
Affirmed.